                       UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO



 BEN ELKINGTON,

       Plaintiff,
 v.                                            Case No. 4:20-cv-00317-CRK

 DESERET MUTUAL BENEFIT                        MEMORANDUM DECISION AND
 ADMINISTRATORS INSURANCE                      ORDER
 COMPANY,

       Defendant.



                                  INTRODUCTION

      Before the court are Plaintiff, Ben Elkington’s (“Elkington” or “Plaintiff”), and

Defendant, Deseret Mutual Benefit Administrators Insurance Company’s (“DMBA”

or “Defendant”), cross motions for summary judgment. See Pl. [Elkington’s] Memo

Supp. Mot. for Summ. J., Feb. 16, 2021, Dkt. 28 (“Pl.’s Mot.”); Def. [DMBA’s] Mot. for

Summ. J., Feb. 16, 2021, Dkt. 29 (“Def.’s Mot.”). The parties dispute Plaintiff’s

eligibility for long-term benefits under Plaintiff’s disability plan. Plaintiff claims his

health conditions prevent him from working in any occupation, rendering him totally

disabled as defined by the disability plan, and eligible for long-term disability

benefits. See Pl. [Elkington’s] Memo Supp. Mot. for Summ. J. at 8–11, Feb. 16, 2021,

Dkt. 28-1 (“Pl.’s Br.”). DMBA on the other hand, argues that given the deferential

standard, the court cannot substitute its judgment for DMBA’s judgment and that it

was justified in concluding, based on the record, that Plaintiff could engage in



MEMORANDUM DECISION AND ORDER - 1
sedentary work requiring limited walking or standing. See Def. [DMBA’s] Mot. for

Summ. J., Feb. 16, 2021, Dkt. 29-1 (“Def.’s Br.”).

                                  BACKGROUND

      Plaintiff was enrolled in a plan under the Employee Retirement Income

Security Act of 1974 (“ERISA”) through his job as a meeting house mechanic. See

generally Administrative Record Supplement: Desert Healthcare Disability Income

Plan, Dec. 7, 2020, Dkt. 26-1 (the “Plan”); see also Administrative Record Exhibit A

(Part 2) (“Admin R. Part 2”) 1 at Plaintiff’s Job Description, DMBA00392, Aug. 31,

2020, Dkt. 18-2. DMBA is the Plan administrator. See, e.g., Administrative Record

Exhibit A (Part 1) (“Admin R.”) at Second-Level Appeal Denial, DMBA00001, Aug.

31, 2020, Dkt. 18-1 (“Second-Level Appeal Denial”). In order to be eligible under the

Plan, an employee “must have a Total Disability that lasts 45 continuous days or

more from the last day Actively-At-Work.” Plan at ¶ 2.02(a). The Plan defines “Total

Disability” as “a disabling condition, due to Illness or Injury, which prohibits an

Eligible Employee from performing 70% of his duties of employment in his own

occupation during the first six months of disability.” Id. at ¶ 1.19. “After six months,

[Total Disability] means the inability, due to Illness or injury, to earn 70% of an

Eligible Employee’s pre-disability Income in any occupation in the national economy

for which the Eligible Employee is qualified by training and/or experience.” Id.




1 DMBA filed the administrative record in this case as “Exhibit A (Part 1)” and
“Exhibit A (Part 2)”. The exhibits are consecutively Bates stamped.


MEMORANDUM DECISION AND ORDER - 2
      Plaintiff last worked on May 16, 2018. See Admin R. at DMBA Summary

Detail Report, DMBA00109 (“DMBA Summary Report”). Plaintiff made a claim to

DMBA for disability benefits on August 21, 2018, see Admin R. Part 2 at Plaintiff’s

Disability Application, DMBA00427–DMBA00441 (“Disability Application”), which

DMBA received on September 4, 2018. See Admin R. at DMBA Letter (to Plaintiff)

09/13/2018, DMBA00104–DMBA00105. In Plaintiff’s application, he avers that he is

limited from working because his conditions—“restrictive lung [and] [atrial

fibrillation]”—render him, “weak [and with] no stamina.” Disability Application at

DMBA00430. Plaintiff further indicates that he has an “arthritic knee from car

accident [and] also [a] bad hip from bad knee.” Id. at DMBA00433. In the physician’s

statement accompanying Plaintiff’s claim, his doctor, Dr. Brady Cook, indicated that

Plaintiff suffers from atrial fibrillation and “restrictive lung [disease,] causing

decreased stamina, strength, limited walking or climbing.” Id. at DMBA00436. Dr.

Cook further states that Plaintiff “cannot walk far, climb stairs, frequent rests [are]

necessary[,]” and that Plaintiff can never bend at the waist because of shortness of

breath, and he can only occasionally lift or carry items up to 10 pounds. Id. at

DMBA00436, DMBA00438. Dr. Cook concluded that given Plaintiff’s condition it was

“not likely” that Plaintiff could “reasonably be expected to participate in a vocational

rehabilitation program[,]” that it was “unknown” when Plaintiff could be expected to

return to work and that even with restrictions on “activity level, number of hours per

day, days per week, etc.” he believed Plaintiff could not return to work. Id. at

DMBA00437.




MEMORANDUM DECISION AND ORDER - 3
      On October 11, 2018, DMBA informed Plaintiff that he would receive limited

benefits as of July 1, 2018. 2 See Admin R. at DMBA Letter (to Plaintiff) 10/11/2018,

DMBA00090–DMBA00092. DMBA notified Plaintiff that at the end of six months,

on January 1, 2019, his application for benefits would be reviewed, and if he was able

to perform another occupation as defined by the Plan, his benefits would cease. See

id. at DMBA00091. Following a request from Plaintiff, see Disability Application at

DMBA00430, DMBA also considered whether Plaintiff was eligible for long-term

disability benefits under the policy. See Admin R. at DMBA Letter (to Plaintiff)

9/13/2018, DMBA00104–DMBA00105.

      By two letters dated November 6, 2018, DMBA sought records from Dr. Patrick

Gorman, Plaintiff’s heart specialist, and Dr. Cook. See Admin R. at DMBA Letter (to

Dr. Cook) 11/06/2018, DMBA00086–DMBA00087; Admin R. at DMBA Letter (to Dr.

Gorman) 11/06/2018, DMBA00088–DMBA00089. By letter dated December 24, 2018,

DMBA notified Plaintiff that it was requesting additional information from Dr.

Gorman, directly.    See Admin R. at DMBA Letter (to Plaintiff) 12/24/2018,

DMBA00084–DMBA00085. Dr. Gorman submitted records describing his evaluation

of Plaintiff’s conditions and symptoms.     See Admin R. Part 2 at Dr. Gorman

Evaluation Notes 10/08/2018, DMBA00371–DMBA00373 (“Dr. Gorman Evaluation”).

Although Dr. Gorman noted that Plaintiff suffered from a “known history of




2 DMBA granted Plaintiff short-term benefits because it found that Plaintiff was
totally disabled under the plan, meaning—for the first six months—that he was
unable to perform 70 percent of the duties of his current occupation. See Admin R.
at DMBA Letter (to Plaintiff) 10/11/2018, DMBA00090–DMBA00093.


MEMORANDUM DECISION AND ORDER - 4
persistent atrial fibrillation, [hypertension], [non-insulin-dependent diabetes],

obstructive sleep apnea, and recurrent syncope” and that Plaintiff “also had some

hematuria secondary to nephrolithiasis[,]” Dr. Gorman said that Plaintiff “denies any

chest pain, [shortness of breath], orthopnea, [paroxysmal nocturnal dyspnea],

palpitations, edema, claudication, or syncope.” Id. at DMBA00371.

      The Plan required that Plaintiff continue to be totally disabled after the initial

six months of benefit payments in order to receive long-term disability. See Plan at

¶ 1.19 (after the first six months, the Plan’s definition of totally disabled changes to

require that the beneficiary be unable to engage in any employment, as opposed to

being unable to engage in the beneficiary’s current employment). Thus, as of January

1, 2019, DMBA was required to reassess Plaintiff’s eligibility. Pursuant to this

obligation, DMBA commissioned an Employability Analysis Report. See Admin R.

Part 2 at Employability Analysis Report, DMBA00279–DMBA00300 (“Employability

Analysis Report”). The report was completed by a Vocational Rehabilitation Clinical

Case Manager, who concluded that there were jobs available that accommodated

Plaintiff’s limitations, including that he could only perform sedentary work. See

Admin R. at DMBA Letter 01/29/2019, DMBA00075–DMBA00080 (“Denial of

Benefits Letter”). 3 DMBA notified Plaintiff of its conclusion that he did not meet the




3 DMBA provided a “sample” list of occupations that it found Plaintiff to be qualified
for, but clarified that the list was non-exhaustive. Denial of Benefits Letter at
DMBA00077–DMBA00078. DMBA found that Plaintiff could work as a small
products assembler for electrical components, a visual inspector for metal products,
a packer of razors, an inspector and hand packer of pharmaceuticals, a plastic
hospital products assembler, a hand packager of medical devices, an inspector and

MEMORANDUM DECISION AND ORDER - 5
requirements for long-term disability payments under the policy because he was not

precluded from engaging in “any employment” and could assume full-time

employment, citing the findings of the Employability Analysis Report. Denial of

Benefits Letter at DMBA00075–DMBA00080. DMBA further explained that the

positions noted in the Employability Analysis Report were identified based on

Plaintiff’s work history, educational background, and physical limitations, that the

jobs all met or exceeded the income requirements under the plan, and they were

reasonably available jobs in the national economy. See id. at DMBA00078. Finally,

DMBA notified Plaintiff of his opportunity to appeal, the manner in which to do so,

and that Plaintiff could request copies of any relevant documentation. See id. at

DMBA00079–DMBA00080. 4




hand packager of electronics, or a printed circuit board assembly worker. See id. at
DMBA00078.
4In addition to providing the address for Plaintiff to send his appeal to, DMBA
notified Plaintiff that:
      The Employee Retirement Income Security Act of 1974 (ERISA) gives
      you the right to appeal our decision and receive a full and fair review.
      You may appeal our decision even if you do not have new information to
      send to us. You are entitled to receive, upon request and free of charge,
      reasonable access to, and copies of, all documents, records and other
      information relevant to your claim. If you do not agree with our denial,
      in whole or in part, and you wish to appeal our decision, you or your
      authorized representative must write to us within one hundred eighty
      (180) days from the later of receipt of the letter or the end of benefits.
      Your appeal letter should be signed, dated and clearly state your
      position. Please include your printed or typed full name, Planholder, and
      at least the last four digits of your Social Security Number with your
      appeal letter (i.e. xxx-xx-1234). Along with your appeal letter, you may
      submit written comments, documents, records and other information
      related to your claim. If you would like us to consider information

MEMORANDUM DECISION AND ORDER - 6
      On March 11, 2019, Plaintiff sent a letter to DMBA requesting an appeal of the

denial of long-term disability benefits. See Admin R. Part 2 at Plaintiff Letter (to

DMBA) 03/11/2019, DMBA00277. DMBA received the appeal request on March 20,

2019, and sent a response letter to Plaintiff on March 22, 2019 informing him that

his appeal would be assigned to a “Specialist” who may contact him to obtain

additional information.      See id. at DMBA Letter (to Plaintiff) 03/22/2019,

DMBA00072. DMBA sent Plaintiff’s medical records to an independent physician,

Dr. Louise Banks.     See DMBA Summary Report at DMBA00111–DMBA00112;

Admin R. at Dr. Banks’ Report, DMBA00234–DMBA00238 (“Dr. Banks’ Report”).

During the period of review, DMBA sent letters to Plaintiff notifying him of new

information it reviewed pursuant to the appeal and notifying him that he had a

reasonable opportunity to respond to the new information considered. See Admin R.

at DMBA Letters (to Plaintiff), DMBA00056–DMBA00069. 5 On June 3, 2019, Dr.


      pertaining to your Social Security Disability claim, please provide it to
      us as soon as possible.
Denial of Benefits Letter at DMBA00079.
5 DMBA sent its initial letter on April 8, 2019, notifying Plaintiff that it had started
to review his appeal, that it needed some additional information, particularly from
his physician, Dr. Cook, and that if he wanted to submit any additional information
for consideration he should do so. See Admin R. at DMBA Letter (to Plaintiff)
04/08/2019, DMBA00068–DMBA00069. On the same day, DMBA sent a letter to Dr.
Cook directly requesting the needed information. See Admin R. at DMBA Letter (to
Dr. Cook) 04/08/2019, DMBA00066–DMBA00067. On May 3, 2019, DMBA contacted
Plaintiff again to notify him that it had not yet received the necessary information
from Dr. Cook, and that the appeal could not proceed without the information. See
Admin R. at DMBA Letter (to Plaintiff) 05/03/2019, DMBA00064–DMBA00065. On
May 21, 2019, DMBA received the necessary information from Dr. Cook and so
notified Plaintiff in a letter dated May 22, 2019. See Admin R. at DMBA Letter (to
Plaintiff) 05/21/2019, DMBA00062–DMBA00063. On June 4, 2019, DMBA sent
Plaintiff a list of all new or additional information that it considered pursuant to the

MEMORANDUM DECISION AND ORDER - 7
Banks concluded that Plaintiff was able to work, with “moderate restrictions.” Dr.

Banks’ Report at DMBA00234–DMBA00238. Subsequently on July 9, 2019, Plaintiff

had an appointment with Dr. Cook, after which Dr. Cook provided an updated

medical analysis affirming Plaintiff’s “mild restrictive lung disease” that Dr. Cook

states is likely due to Plaintiff’s body habitus. Admin R. at Dr. Cook Evaluation Notes

07/09/2019, DMBA00202–DMBA00209. Dr. Cook’s July 9 visit notes continue to

report limited mobility and shortness of breath. See id. On August 20, 2019, DMBA

sent Plaintiff a letter notifying him that his appeal review had been completed and

was denied. See Admin R. at DMBA Letter (to Plaintiff) 08/20/2019, DMBA00046–

DMBA00053 (“Denial of Appeal Letter”). In the notice of denial, DMBA provided the

reasons for the decision, namely that based on Plaintiff’s medical records and Dr.

Banks’ assessment, Plaintiff was able to perform sedentary duties, such as those

identified by the earlier employability analysis which DMBA considered remained



appeal, and informed Plaintiff that he was entitled, under ERISA, to a reasonable
opportunity to respond to the information before DMBA reached its final decision.
See Admin R. at DMBA Letter (to Plaintiff) 06/04/2019, DMBA00060–DMBA00061.
On June 24, 2019, in response to a prior telephone conversation with Plaintiff, DMBA
sent a letter stating that the review would resume once Plaintiff sent the additional
information referenced in the telephone call (or in 23 days if Plaintiff did not respond
in that time). See Admin R. at DMBA Letter (to Plaintiff) 06/24/2019, DMBA00058–
DMBA00059. Plaintiff subsequently submitted additional documents on July 9 and
15, 2019, which DMBA confirmed would be added to the appeal review. See Admin
R. at DMBA Letter (to Plaintiff) 07/10/2019, DMBA00057. Plaintiff submitted
further documentation, and DMBA confirmed receipt in a July 16, 2019 letter. See
Admin R. at DMBA Letter (to Plaintiff) 07/16/2019, DMBA00056. Finally, on July
24, 2019, DMBA sent Plaintiff an updated list of all new or additional information
that it considered pursuant to the appeal, and informed Plaintiff that he was entitled,
under ERISA, to a reasonable opportunity to respond to the information before
DMBA reached its final decision. See Admin R. at DMBA Letter (to Plaintiff)
07/24/2019, DMBA00054–DMBA00055.


MEMORANDUM DECISION AND ORDER - 8
valid. See id. DMBA alerted Plaintiff that if he disagreed with the decision he could

resubmit his appeal within 60 days to the Claims Review Committee (“CRC”). See

id. DMBA also notified Plaintiff as follows: “You are entitled to receive upon request

and free of charge, reasonable access to, and copies of, all documents, records and

other information relevant to this claim.” Denial of Appeal Letter at DMBA00052.

      On September 27, 2019, Plaintiff wrote to DMBA notifying it that he would

appeal DMBA’s decision for a second time. See Admin R. at Plaintiff Letter (to

DMBA) 09/27/2019, DMBA00033. On October 9, 2019, Dr. Cook provided an updated

opinion, in which he continued to recommend that Plaintiff refrain from work

activities. See Admin R. at Dr. Cook Letter, DMBA00034. On December 4, 2019,

DMBA notified Plaintiff that it was extending the time to review his second appeal

so that it could provide Plaintiff with a copy of the independent review being

conducted, and provide him ample time to review and comment on the results of the

independent review.    See Admin R. at DMBA Letter (to Plaintiff) 12/04/2019,

DMBA00042. 6 On December 20, 2019, a claim reviewer and medical doctor from MLS

National Medical Evaluation Services, Dr. Lucien Parillo, provided a summary of

Plaintiff’s medical records, including Dr. Banks’ opinion of the medical records, and

consequent opinion about Plaintiff’s file and Dr. Banks’ review. See Admin R. at Dr.

Parillo Report, DMBA00035–DMBA00041 (“Dr. Parillo’s Report”).             Dr. Parillo


6 DMBA attached a copy of the independent review to the letter and stated as follows:
“[s]hould you wish to respond to Dr. Parillo’s review or to provide additional
documentation in support of your claims for benefits, please be advised that we must
receive any additional information on or before January 4, 2019.” Admin R. at DMBA
Letter (to Plaintiff) 12/04/2019, DMBA00042.


MEMORANDUM DECISION AND ORDER - 9
concluded that he did not see “any degree of functional impairment that is supported

by the available medical evidence” including clinical examinations and diagnostic

testing. Dr. Parillo’s Report at DMBA00039. Dr. Parillo recognized that although

Plaintiff was being treated for a number of medical conditions, “the physically

debilitating effects of these diagnoses [have] not been objectively established.” Id.

Consequently, although Dr. Parillo agreed with Dr. Banks’ report more generally, he

concluded that Plaintiff “does not require any degree of occupational restrictions or

limitations for the time period under review.”       Id.; cf. Dr. Banks’ Report at

DMBA00234–DMBA00238 (concluding that Plaintiff was able to work, with

“moderate restrictions.”).

      On January 23, 2020, the CRC published an “Advocate Summary” detailing

the Plan terms, review process and documentation and the CRC’s opinion

recommending denial of long-term disability benefits to Plaintiff. See Admin R. at

CRC Advocate Summary, DMBA00008–DMBA00021 (“CRC Advocate Summary”).

On February 5, 2020, DMBA sent a letter notifying Plaintiff that his second-level

appeal was denied and included relevant Plan provisions and a general list of the

documents that DMBA reviewed in coming to its determination. See Second-Level

Appeal Denial at DMBA00001–DMBA00002. In this communication, DMBA again

notified Plaintiff that it could seek copies of the information underlying DMBA’s

decision, stating “[i]f you have any questions about the content of this response or

would like a copy (provided at no cost) of any and/or all of the documents referenced

above, you may contact DMBA.” Id. at DMBA00002.




MEMORANDUM DECISION AND ORDER - 10
         On April 14, 2020, Plaintiff filed a summons and complaint in state court in

Bingham County, Idaho. See State Court Service Documents, Apr. 14, 2020, Dkt. 1-

2 (“Summons & Compl.”). On June 23, 2020, pursuant to 28 U.S.C. §§ 1331, 1367,

1441, and 1446 (2018), 7 Defendant filed a notice of removal to the United States

District Court for the District of Idaho, submitting that “[Plaintiff] expressly seeks

relief pursuant to ERISA in his Complaint, and ERISA preempts any state law

claims.” Notice of Removal by Def. [DMBA] at ¶ 6, June 23, 2020, Dkt. 1-1. On June

30, 2020, Defendant filed its answer to Plaintiff’s complaint. See Answer to Compl.,

June 30, 2020, Dkt. 5. The parties submitted the administrative record on August

30, 2020, see Admin R.; Admin R. Part 2, which the parties later supplemented with

leave of the court. See Plan; Order, Dec. 8, 2020, Dkt. 27.

         On February 16, 2021, the parties submitted cross motions for summary

judgment. See Pl.’s Mot.; Def.’s Mot. Each party filed a response to the opposing

party’s summary judgment motion on March 9, 2021. See [Pl.’s] Reply Memo, Mar.

9, 2021, Dkt. 30 (“Pl.’s Resp.”); [Def.’s] Memo of Points & Auth. Opp. Pl.’s Mot. for

Summ. J., Mar. 9, 2021, Dkt. 31 (“Def.’s Resp.”). Plaintiff filed a reply to Defendant’s

response to Plaintiff’s motion for summary judgment on March 18, 2021, see [Pl.’s]

Memo Resp. to Def.’s Reply Br., Mar. 18, 2021, Dkt. 32 (“Pl.’s Reply”), and Defendant

filed a reply to Plaintiff’s response to Defendant’s motion for summary judgment on

March 23, 2021. See Reply Memo of Points & Auth. Supp. Def.’s Mot. for Summ. J.,

Mar. 23, 2021, Dkt. 33.


7   Further citations to Title 28 of the U.S. Code are to the 2018 edition.


MEMORANDUM DECISION AND ORDER - 11
                                    DISCUSSION

I.       STANDARD OF REVIEW

         Summary judgment is generally appropriate where “the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(c). However, in ERISA cases, the

Ninth Circuit has indicated that the district court is to apply either a de novo

standard of review, or an abuse of discretion standard, depending on whether the

“pension plan confers discretionary authority on a plan administrator to construe the

terms of a pension plan and to determine benefit eligibility.” McDaniel v. Chevron

Corp., 203 F.3d 1099, 1107 (2000) (citing Kearney v. Standard Ins. Co., 175 F.3d 1084,

1088–89 (9th Cir. 1999) (en banc); Firestone Tire & Rubber Co. v. Bruch, 489 U.S.

101, 115 (1989)). Here, both parties agree that the Plan contains discretionary

language, which indicates that the standard of review is abuse of discretion. See Pl.’s

Br. at 7; Def.’s Br. at 4. 8




8   Plaintiff states that the

         plan allows the administrative committee “the sole discretion and
         authority to control and manage the operation and administration of the
         plan [which grants] discretion to the committee to interpret the
         provisions of the plan, make findings of fact, correct errors, supply
         omissions, and determine the benefits payable under the plan.”

Pl.’s Br. at 7. Defendant states that “[i]n a section entitled ‘Notification of
Discretionary Authority,’ the Plan states that ‘Deseret Mutual has full discretionary
authority to interpret the Plan and to determine eligibility[,]’” that “Deseret Mutual
also has the sole right to construe the plan terms” and that “[a]ll Deseret Mutual
decisions relating to plan terms or eligibility are binding and conclusive.” Def.’s Br.
at 4.


MEMORANDUM DECISION AND ORDER - 12
         Nonetheless, in this case Plaintiff claims that DMBA did not comply with the

requirements of ERISA § 503, codified by 29 U.S.C. § 1133 (2018), 9 in particular 29

C.F.R. § 2560.503-1 (2018), 10 and that Plaintiff was thus denied the opportunity to

fully present his claim. See Pl.’s Br. at 8–10; Pl.’s Reply at 2–4. The Ninth Circuit

has recognized that in ERISA claims, courts may have to consider evidence outside

of the record where there is a procedural irregularity in the administrative review.

See Abatie v. Alta Health & Life Ins. Co, 458 F.3d 955, 973 (9th Cir. 2006) (“Abatie”).

If the alleged procedural violations are severe, the court may review the

determination de novo. See id. at 971; see also Dayton v. HCA, Inc., 2008 WL

11349681 *4 (“Dayton”).       Even if the violations are minor, “the court may take

additional evidence when the irregularities have prevented full development of the

administrative record. In that way the court may, in essence, recreate what the

administrative record would have been had the procedure been correct.” Abatie, 458

F.3d at 973. Plaintiff claims that the plan administrator’s procedural violations

require this court to now consider additional information in support of his claims,

including additional factual allegations attested to by Plaintiff in a personal affidavit.

See Pl.’s Br. at 11; see generally Affidavit of Ben Elkington, Feb. 16, 2021, Dkt. 28-2.

         As a threshold matter, Defendant argues that any procedural challenges were

not pled in Plaintiff’s complaint, and therefore have been waived. See Def.’s Resp. at

8. Under the Federal Rules of Civil Procedure (“FRCP”) a complaint must contain a


9Further citations to ERISA will be to the relevant provisions of Title 29 of the U.S.
Code, 2018 edition.
10   Further citations to the Code of Federal Regulations will be to the 2018 edition.


MEMORANDUM DECISION AND ORDER - 13
“a short and plain statement of the claim showing that the pleader is entitled to

relief[.]” Fed. R. Civ. P. 8(a). Moreover, under the FRCP “[p]leadings must be

construed so as to do justice.” Fed. R. Civ. P. 8(e). Within this framework, pleadings

are to be construed liberally. See In re Marino, 37 F.3d 1354, 1357 (9th Cir. 1994)

(“In re Marino”). The purpose of pleadings is to “give the defendant fair notice of what

the plaintiff's claim is and the grounds upon which it rests.” Id.

       In “Count One,” Plaintiff alleges that he was “incorrectly denied long-term

disability benefits.” Summons & Compl. at Compl. ¶ 14. Plaintiff specifically brings

count one under ERISA, 29 U.S.C. § 1132(a)(1)(B). See id. at Compl. ¶¶ 11–14.

Plaintiff’s complaint broadly alleges that, under ERISA, he was improperly denied

benefits owed under the policy, thus satisfying the requirement of a short and plain

statement of relief. See Fed. R. Civ. P. 8(a). Given that Plaintiff broadly claimed

entitlement to relief under ERISA, DMBA was on notice that Plaintiff sought relief

for DMBA’s alleged failure to comply with ERISA generally. See In re Marino, 37

F.3d at 1357 (stating that the goal of pleadings is to give notice). To find otherwise

would be contrary to the principles that pleading requirements are to be construed

liberally, and pleadings are to be construed so as to do justice. See id.; Fed. R. Civ.

P. 8(e).

       Plaintiff alleges that he was denied the opportunity for a full and fair review,

including by being denied necessary information from DMBA about how to perfect

his claim. See Pl.’s Reply at 2–3. Plaintiff states that if not for the procedural

irregularities, DMBA “would have recognized that the symptoms suffered by




MEMORANDUM DECISION AND ORDER - 14
[Plaintiff] were easily documented.” Pl.’s Br. at 10. DMBA, on the other hand, states

that it “either fully complied with, or at a minimum substantially complied with, the

applicable regulations.” Def.’s Resp. at 14–15.

      ERISA requires:

      In accordance with regulations of the Secretary, every employee benefit
      plan shall—
      (1) provide adequate notice in writing to any participant or beneficiary
      whose claim for benefits under the plan has been denied, setting forth
      the specific reasons for such denial, written in a manner calculated to
      be understood by the participant, and
      (2) afford a reasonable opportunity to any participant whose claim for
      benefits has been denied for a full and fair review by the appropriate
      named fiduciary of the decision denying the claim.

29 U.S.C. § 1133. Moreover, 29 C.F.R. § 2560.503-1 supplements 29 U.S.C. § 1133,

and “sets forth minimum requirements for employee benefit plan procedures

pertaining to claims for benefits by participants and beneficiaries.”          29 C.F.R.

§ 2560.503-1(a). Further, the regulations require that the benefit determination

include “[a] description of any additional material or information necessary for the

claimant to perfect the claim and an explanation of why such material or information

is necessary[]” and “[i]n the case of an adverse benefit determination with respect to

disability benefits, the notification shall be provided in a culturally and linguistically

appropriate manner[]” as defined by subsection 1(o) of the regulation. 29 C.F.R.

§ 2560.503-1(g)(1)(iii), (viii). Whether a determination is presented in a culturally

and linguistically appropriate manner refers to the plan administrators’ provision of

information and materials to non-English language speakers, when required. See 29

C.F.R. § 2560.503-1(o).




MEMORANDUM DECISION AND ORDER - 15
      Plaintiff alleges that DMBA failed to direct the Plaintiff in any meaningful way

as to how he should perfect his appeal and failed to give the plaintiff any practical

opportunity to review or rebut the medical opinions. See Pl.’s Resp. at 2–3. In

particular, Plaintiff invokes relevant regulations stating that a denial of benefits

must be accompanied by “(iii) A description of any additional material or information

necessary for the claimant to perfect the claim and an explanation of why such

material or information is necessary.” 29 C.F.R. § 2560.503-1(g)(1)(iii); see also Pl.’s

Br. at 8 & Pl.’s Resp. at 3–4. Plaintiff reasons that, under the regulations, DMBA

was obliged to inform Plaintiff that he could hire his own vocational or medical

experts to refute DMBA’s findings. See Pl.’s Resp. at 3–4. Likewise, Plaintiff asserts

that the regulations require DMBA to supply Plaintiff with copies of all reports. See

id.

      Plaintiff’s argument that DMBA failed to inform Plaintiff how he could perfect

his appeal is not persuasive. A beneficiary’s claim has been perfected when the claim

file includes all of the information needed for the plan administrator to make a

determination about entitlement to benefits. See Podolan v. Aetna Life Ins. Co., 909

F. Supp. 1378, 1390 (D. Idaho 1995) (explaining a claim is perfected when the

administrator has the materials necessary to decide a claim and the regulations do

not require the administrator to inform a claimant of what would be needed for a

claim to succeed). Here, Plaintiff and his doctors received and acted upon DMBA’s

requests for information, showing that there was a meaningful exchange about what

Plaintiff needed to do to perfect his claim.     For example, based on information




MEMORANDUM DECISION AND ORDER - 16
Plaintiff furnished to DMBA, DMBA contacted Plaintiff to alert him that it needed

additional information from Dr. Cook to be able to make a decision about Plaintiff’s

appeal, and DMBA contacted Dr. Cook directly for such information. See Admin R.

at DMBA Letter (to Plaintiff) 04/08/2019, DMBA00068–DMBA00069; Admin R. at

DMBA Letter (to Dr. Cook) 04/08/2019, DMBA00066–DMBA00067. When DMBA did

not hear back from Plaintiff, it followed up with Plaintiff in a second effort to obtain

the information that DMBA saw as missing from Plaintiff’s file. See Admin R. at

DMBA Letter (to Plaintiff) 05/03/2019, DMBA00064–DMBA00065. Throughout the

review process, DMBA communicated with Plaintiff and his physicians about the

documents that DMBA needed to complete Plaintiff’s file and fully review Plaintiff’s

claim.     See also, e.g., Admin R. at DMBA Letter 06/24/2019, DMBA00058–

DMBA00059.

         Further, DMBA did communicate with Plaintiff regarding his ability to

challenge its decision with any information. 11 Although Plaintiff claims that he

should have received copies of the medical opinions and vocational reports, Plaintiff

was specifically notified—in DMBA’s original letter denying long-term benefits, in

DMBA’s letter denying Plaintiff’s appeal, and in DMBA’s letter denying Plaintiff’s

second-level appeal—that he was “entitled to receive, upon request and free of charge,

reasonable access to, and copies of, all documents, records and other information


11The record reflects that DMBA did not complete its review of Plaintiff’s claim in
the time provided for by the plan because the parties exchanged new information
and added documents to the Plaintiff’s claim file, after which DMBA was obligated to
(and did), in each instance, provide Plaintiff with a reasonable time to respond and
comment. See Admin R. at DMBA Letter (to Plaintiff) 12/04/2019, DMBA00042.


MEMORANDUM DECISION AND ORDER - 17
relevant to your claim.” Second-Level Appeal Denial at DMBA00001; Denial of

Appeal Letter at DMBA00046–DMBA00053; Denial of Benefits Letter at

DMBA00079–DMBA00080. Therefore, Plaintiff’s claim that DMBA failed to inform

Plaintiff of what it needed to do to perfect or otherwise provided a full and fair review

is not persuasive. Plaintiff perfected his claim when he submitted the necessary

documentation to seek benefits. However, DMBA did not find that benefits were

warranted. Plaintiff was informed that he could request copies of any reports or

materials and appeal the decision with additional evidence or explanation. See

Second-Level Appeal Denial at DMBA00001; Denial of Appeal Letter at

DMBA00046–DMBA00053;            Denial    of   Benefits    Letter    at    DMBA00079–

DMBA00080. 12 There were no further procedural irregularities that would warrant

de novo review or the submission of evidence outside of the record.

II.   DENIAL OF BENEFITS UNDER ERISA

      Defendant argues that it is entitled to summary judgment because the record

demonstrates that Plaintiff’s disability does not qualify under the Plan as one that is

eligible for payments beyond six months. See Def.’s Br. at 3. Plaintiff argues that

the record supports that he was disabled, qualifying him for long-term benefits under

the Plan. See Pl.’s Br. at 11. In the alternative, Plaintiff argues that if the court does

not have enough evidence to grant Plaintiff summary judgment on this point, then

the court should “order a more complete analysis of [Plaintiff’s] disability by virtue of


12Plaintiff also alleges that DMBA “merely sought opinions from experts who were
expected to provide opinions that would allow it to deny liability.” Pl.’s Br. at 10.
However, Plaintiff does not offer any support for this claim.


MEMORANDUM DECISION AND ORDER - 18
allowing him to attend a functional capacity evaluation and gather medical records

which will be submitted to another vocational expert.” Id.

      Since there were neither procedural irregularities that were severe enough to

alter the standard of review, nor procedural irregularities to weigh against DMBA

under an abuse of discretion standard, the court reviews DMBA’s decision

deferentially, looking only to see whether it abused its discretion. See Abatie, 458

F.3d at 971–73. Under the Plan, to be eligible for benefits for the first six months,

the claimant must be disabled from completing his/her current occupation; after six

months the claimant must be disabled from completing any occupation in order to

receive benefits. See Plan at ¶¶ 1.19, 2.02(b). Being disabled from completing any

occupation is defined in the plan as “the inability, due to Illness or injury, to earn

70% of an Eligible Employee’s pre-disability Income in any occupation in the national

economy for which the Eligible Employee is qualified by training and/or experience.”

Plan at ¶ 1.19. DMBA found that Plaintiff was not disabled from completing “any

occupation” because, despite Plaintiff’s conditions that DMBA acknowledges limit his

ability to work in his prior field, there are jobs that “are sedentary and do not require

more than occasional standing and walking or lifting more than 10 pounds

occasionally, and the salaries meet the required earnings potential of 70% of your

pre-disability income.” CRC Advocate Summary at DMBA00019.

      DMBA’s findings and decision are supported by the record. DMBA considered

the Plaintiff’s claims that he was unable to work because he was overweight, had

difficulty breathing, had a history of heart problems and had knee, hip and back pain,




MEMORANDUM DECISION AND ORDER - 19
all of which necessitated restrictions on his physical mobility, and further impacted

his stamina such that he needed frequent rest throughout the day. See Disability

Application. An independent doctor, Dr. Banks, reviewed Plaintiff’s claim file and

considered whether and to what extent Plaintiff could engage in any occupation. See

Dr. Banks’ Report at DMBA00234–DMBA00238. Dr. Banks ultimately agreed that

Plaintiff needs to limit physical activity, i.e. by standing only occasionally and for no

more than 20 minutes at a time, never squatting, and walking or climbing stairs only

in a limited and self-paced manner, among other limitations. See id. at DMBA00236–

DMBA00237. On the other hand, Dr. Banks disagreed with Plaintiff’s physician Dr.

Cook regarding certain suggested limitations. For example, Dr. Banks states that

she disagrees that Plaintiff cannot lift 20 pounds or carry 10 pounds, and that he

cannot bend at all—according to Dr. Banks, Plaintiff could lift 10 pounds frequently,

and 20 pounds occasionally, and she stated that Plaintiff could bend, but no more

than twice hourly. See id. at DMBA00236, DMBA00238. Dr. Banks opined that,

overall, “[Plaintiff’s] age, body habitus, and moderate cardiac history are consistent

with a need for moderate work activity restrictions.” Id. at DMBA00238. Meanwhile,

Dr. Banks found that Plaintiff suffers no cognitive problems. See id. Thus, Dr. Banks

ultimately concluded that Plaintiff is capable of “sustain[ing] work activity within the

parameters recommended [in Dr. Banks’ report] for 8 hour shifts/ 40 hour weeks.” Id.

at DMBA00238. As support for her conclusions, Dr. Banks highlighted, among other




MEMORANDUM DECISION AND ORDER - 20
things, 13 that neither of Plaintiff’s physicians imposed restrictions on daily activities,

Plaintiff did not have assisted devices for ambulation and despite complaints about

knee, back, etc. pain, neither doctor prescribed an increase in Plaintiff’s pain

treatment. See id. at DMBA00238.

      Pursuant to Plaintiff’s second-level appeal, a separate doctor, Dr. Parillo,

evaluated Plaintiff’s claim file and conducted a peer-review of Dr. Banks’ assessment.

See Dr. Parillo’s Report at DMBA00035–DMBA00040. Dr. Parillo generally agreed

with Dr. Banks’ assessment, however he concluded that “the claimant does not

require any degree of occupational restrictions or limitations for the time period

under review.” Id. at DMBA00039. While Dr. Parillo recognized that Plaintiff has

been treated for a number of conditions, his opinion is that “the physically debilitating

effects of these diagnoses has not been objectively established[,]” through clinical

examination or diagnostic testing. Id.

      Based on Plaintiff’s claim, records, and Dr. Banks’ and Dr. Parillo’s

conclusions, DMBA concluded that Plaintiff could perform light, sedentary work. See

id. at DMBA00112. DMBA’s employability analysis, prepared by a vocational expert,

was intended to identify possible jobs that met the policy requirements and were

within Plaintiff’s capabilities (i.e., taking into account his limitations). See Denial of

Benefits Letter at DMBA00077–DMBA00078. The vocational expert identified a


13 Dr. Banks also specifically talks about Plaintiff’s medical records and points to
irregularities including restrictive lung disease in the primary diagnosis, but that “a
pulmonary [computed tomography] angiogram of May 18, 2018 found no evidence of
pulmonary emboli, and lung parenchyma is notable only for some bibasilar
atelectasis.” Dr. Banks’ Report at DMBA00235–DMBA00236.


MEMORANDUM DECISION AND ORDER - 21
number of positions, “exist[ing] in reasonable numbers within the national economy,”

including a small products assembler for electrical components, a visual inspector of

metal products and an inspector and packer of pharmaceuticals, among others. Id.

The requirements for the jobs the vocational expert identified account for the

limitations that Dr. Cook set out for Plaintiff. See, e.g., Disability Application at

DMBA00436–DMBA00438 (Plaintiff cannot walk far or climb stairs); see also, e.g.,

id. at DMBA00436, DMBA00438 (Plaintiff cannot lift or carry items over 10 pounds);

see also Denial of Benefits Letter at DMBA00075–DMBA00080; Employability

Analysis Report at DMBA00279–DMBA00300. Moreover, Dr. Gorman noted as part

of his treatment plan that Plaintiff is “[u]nrestricted [as to] activity.” Dr. Gorman

Evaluation at DMBA00372.        Based on the evidence supplied by Plaintiff’s own

doctors, the assessment of independent third-party physicians Dr. Banks and Dr.

Parillo, and the vocational report commissioned by DMBA, which accommodates

Plaintiff’s physical limitations, the court cannot say that DMBA abused its discretion

in denying Plaintiff long-term disability benefits.

III.   BREACH OF CONTRACT

       Plaintiff also claims that DMBA breached its contract (the Plan) when it

wrongfully denied Plaintiff long-term disability benefits. See Summons & Compl. at

Compl. ¶¶ 15–18. Defendant argues that the court should dismiss Plaintiff’s contract

claim because it is preempted by ERISA. See Def.’s Resp. at 18–19.




MEMORANDUM DECISION AND ORDER - 22
      “[A]ny state-law cause of action that duplicates, supplements, or supplants the

ERISA civil enforcement remedy conflicts with the clear congressional intent to make

the ERISA remedy exclusive and is therefore pre-empted.” Aetna Health Inc. v.

Davilia, 542 U.S. 200, 209 (2004). “[29 U.S.C. § 1132(a)] ‘sets forth a comprehensive

civil enforcement scheme’ that completely preempts state-law ‘causes of action within

the scope of these civil enforcement provisions[.]’” Fossen v. Blue Cross & Blue Shield

of Mont., 660 F.3d 1102, 1107 (9th Cir. 2011) (“Fossen”). There is a two-part test used

to determine whether a state law claim is preempted by 29 U.S.C. § 1132(a); both

parts of the test must be met for preemption to apply. See, e.g., id. at 1107–08. First,

the court looks to see whether “an individual, at some point in time, could have

brought the claim under [29 U.S.C. § 1132(a)(1)(B).]” Id. at 1108. Second, a state law

cause of action is preempted “where there is no other independent legal duty that is

implicated by a defendant’s actions,” i.e., the plan administrator’s duties to the

complaining party arise solely from the ERISA plan. Id. For example, where trustees

of a pension plan had a duty to remit money to a pension fund based on a separate

contract, not an ERISA plan, the second prong of the test requiring that there be no

independent legal duty for preemption to apply was not met. See Trs. of the U.A.

Local 38 Defined Benefit Pension Plan v. Trs. of the Plumbers & Pipe Fitters Nat’l

Pension Fund, 678 Fed. Appx. 478, 479–80 (9th Cir. 2017) (“Local 38 Pension Plan”).

      Plaintiff’s breach of contract claim is the same as his claim under 29 U.S.C.

§ 1132, thus satisfying the first prong of the two-part test for preemption. See Fossen,

660 F.3d at 1108. Moreover, there is no independent legal duty that gives rise to a




MEMORANDUM DECISION AND ORDER - 23
separate cause of action for breach of contract. Plaintiff does not allege the existence

of any other agreement, and he only claims breach of contract against DMBA for

matters pursuant to its fiduciary obligations under the Plan, and not pursuant to an

independent legal obligation. Plaintiff’s state law claim is thus preempted by ERISA,

and is consequently dismissed.

IV.   ATTORNEY FEES

      Plaintiff requests that this court award him attorney fees and costs. See

Summons & Compl. at Compl. ¶ 20. Under the Idaho Local District Civil Rules,

“[u]nless a statute or a court order provides otherwise, a party claiming the right to

allowance of attorney fees may file and serve a motion for such allowance within

fourteen (14) days after entry of judgment.” Idaho Loc. Dist. Civ. R. 54.2(b). ERISA

also provides that “[i]n any action under this title (other than an action described in

paragraph 2) by a participant, beneficiary, or fiduciary, the court in its discretion may

allow a reasonable [attorney fees] and costs of action to either party.” 29 U.S.C.

§ 1132(g)(1).” However, the Ninth Circuit Court of Appeals has clarified that “[t]o

award [attorney] fees under ERISA, a court must find that the moving party achieved

‘some degree of success on the merits.’”      Gorbacheva v. Abbott Labs. Extended

Disability Plan, 794 Fed. Appx. 590, 593–94 (citations omitted). Plaintiff did not

achieve “some degree of success on the merits,” id., thus this court denies Plaintiff’s

request for attorney fees.




MEMORANDUM DECISION AND ORDER - 24
                                  CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for summary judgment is denied.

Defendant’s motion for summary judgment is granted, and therefore Plaintiff’s

ERISA claims are denied. For the reasons stated, Plaintiff’s breach of contract claim

is also denied. The Court will enter a separate judgment in accordance with FRCP

58.

                                                     /s/ Claire R. Kelly
                                                    Claire R. Kelly, Judge *

Dated:       May 7, 2021




*Judge Claire R. Kelly, of the United States Court of International Trade, sitting by
designation.


MEMORANDUM DECISION AND ORDER - 25
